                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT GREENE,                             )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )       CIV-18-484-R
                                           )
THE STEWART PERRY                          )
COMPANY, et al.,                           )
                                           )
                     Defendants.           )


                                           ORDER

       Before the Court is the Motion for Summary Judgment (Doc. No. 105) filed by

Defendant The Stewart Perry Company (“Stewart Perry”). Plaintiff Robert Green,

Intervenor Liberty Mutual, and co-defendant Brothers Steel, responded in opposition to the

motion. (Doc. Nos. 111, 118, 113). Defendant Stewart Perry seeks summary judgment on

the issue of liability and with regard to punitive damages. In response to the motion Plaintiff

withdrew his claim for punitive damages against this Defendant but argues that disputed

facts preclude summary judgment in Defendant’s favor. Having considered the parties’

submissions, the Court finds as follows.

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Material facts are those which “might affect the outcome of the suit

under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute is genuine “if the evidence is such that a reasonable jury could return a verdict for
the nonmoving party.” Id. To determine whether this standard is met, the court views the

evidence in the light most favorable to the non-moving party. Estate of Booker v. Gomez,

745 F.3d 405, 411 (10th Cir. 2014). “[T]he plain language of Rule 56(c) mandates entry of

summary judgment ... against a party who fails to make a showing sufficient to establish

the existence of an element essential to that party's case, and on which that party will bear

the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

              Defendant Stewart Perry was the general contractor on a construction project in

Yukon, Oklahoma, pursuant to a contract with Czech Hall Investment Partners, LLC. Co-

Defendants Brothers Steel and R&T Acoustics were subcontractors of Stewart Perry. Air

Conditioning Services, Inc., Plaintiff’s employer, was the HVAC subcontractor. On

August 26, 2016, Defendant Brothers Steel cut a hole in the roof of the project in an area

under construction for use as a Marshalls store.1 Javier Cruz, the Brothers Steel employee

who cut the hole, covered the hole with a wooden pallet because there was no one there to

begin work on the roof hatch, the intended use of the hole. Approximately three hours after

the hole was cut and covered by the pallet, Plaintiff Greene was picking up trash on the

roof and lifted the pallet, intending to use it to weigh down other construction debris. He

did not realize the pallet covered a hole, and after lifting the pallet he stepped into the now-

open space and fell to the concrete slab below, which resulted in substantial injuries.

Plaintiff seeks to recover from Stewart Perry, the general contractor, under a theory of




                                                            
  Defendant Brothers Steel contends that its employee cut the hole at the request of an employee of R&T Acoustics. 
1

R&T Acoustics denies that its employee asked for a hole to be cut. 

 
                                                               2
negligence. There is no dispute that Stewart Perry did not ask that Brothers Steel cut the

hole and that it was unaware the hole had been cut and improperly covered.

       Because this case arises under the Court’s diversity jurisdiction, the substantive law

of Oklahoma applies to this dispute. Napier v. Cinemark USA, Inc., 635 F. Supp. 2d 1248,

1250 (N.D. Okla. 2009) (“A federal court sitting in diversity must apply the substantive

law of the forum state.”). To establish a prima facie case of negligence, a plaintiff must

show: “1) a duty owed by the defendant to protect the plaintiff from injury; 2) a failure to

perform that duty; and 3) injuries to the plaintiff which are proximately caused by the

defendant's failure to exercise the duty of care.” Smith v. City of Stillwater, 328 P.3d 1192,

1200(Okla. 2014)(citations omitted). Defendant contends that Plaintiff lacks evidence that

any action or inaction on its part proximately caused Plaintiff’s injuries.

       Plaintiff’s claim against Stewart Perry is premised on its position as general

contractor and its obligation to ensure the entire jobsite was safe, to conduct safety

inspections and safety briefings. Defendant Stewart Perry contends it conducted regular

safety meeting and inspections, as supported by the affidavit of Eddie Cassell, Senior

Project Manager and Director of Safety Operations for Stewart Perry. Plaintiff argues that

Defendant has not provided any “evidence that a site inspection was ever performed. This

failure directly contributed to Plaintiff’s injury.” (Doc. No. 111, p. 3). Plaintiff argues that

the absence of any safety inspection forms for the months of July or August 2016 supports

a finding of causation.

       The Court disagrees with Plaintiff’s contention that any disputed facts are material

to a summary judgment determination and further finds that Plaintiff cannot establish

 
                                               3
causation with regard to Defendant Stewart Perry. The undisputed facts indicate that

Stewart Perry was not made aware by Brothers Steel that a hole was to be cut on August

26, 2016, and that the hole was in the roof for a period of no more than three hours before

Plaintiff lifted the pallet and stepped through. Accordingly, the absence of safety

inspections during July or August, other than during the three-hour window the hole was

open, could not have caused Plaintiff’s injuries. Only a fortuitously timed inspection by

Defendant Stewart Perry might have prevented the accident. Even if Stewart Perry had a

policy of conducting safety inspections at the beginning and end of each day and

documentation to prove the same, the accident would have occurred regardless. “Generally,

the proximate cause of an injury in a negligence case is an issue of fact for the jury.”

Iglehart v. Bd. of Cty. Comm'rs of Rogers Cty., 60 P.3d 497, 504 (Okla. 2002). “It becomes

a question of law for the court only when there is no evidence from which a jury could

reasonably find a causal nexus between the act and the injury.” Id. There is no factual basis

in the record from which the jury could conclude that the alleged failure to conduct

“regular” safety inspections and briefings “set[ ] in motion the chain of circumstances

leading to [Plaintiff’s] injury.” Id. Simply stated, there is no evidence to link the absence

of safety inspections and briefings to the decision by Javier Cruz to cut a hole in the roof

of the building and to walk away therefrom without properly securing the opening.

Defendant Stewart Perry is entitled to summary judgment on Plaintiff’s negligence claim.

       For the reasons set forth herein, Defendant Stewart Perry’s Motion for Summary

Judgment (Doc. No. 105) is GRANTED.



 
                                             4
    IT IS SO ORDERED this 24th day of April 2019.




 




 
                                     5
